Title: To George Washington from Comfort Sage, 31 July 1789
From: Sage, Comfort
To: Washington, George



Middletown [Conn.] July 31th 1789

the opinion of the Subscriber, would not of itself have given him the Confidence, in this manner, to address the Supreme Magistrate, of the United States, the present mode, of application, has been represented, as agreeable, to the Usual practice, on Such Occasions, this measure, was advised, by a parson, whose Station was Sufficiently, alevated, to forbid the doubting, its propriety, this Consideration (it is hoped) will Exempt, the Subscriber, from censure, while he represents, that he is at Present, Naval officer, for the Port of Middletown, in Connecticut, that he had been, for a number of years, before his appointment, engaged, in Commercail business, but has Since, disposed of his stock, in Trade, & abandoned, all Ideas, of again, ingaging in his former Employment—this was done in obedience, to the Opinion of his Excellency, the Governor, of this state, & with Expectation, of being continued in his present, or Simelar office, Such being his Situation, & he being now, in the 58th year, of his age, he cannot but feel, a desire, to be honored with an appointment, under the united states, Similer to that he now enjoys, under the State of Connecticut, if the act for Collecting, a general impost, should provide, for the Establishment, of Such an office, at the Port of Middletown, or if any new appointments, Should be made for the Port of New London, & Middletown (not being Established as a port) Should be included, in that district, his present imployment, designates him, as not unworthy, of like imployment, under the United States, if any further recommendation, be requrisite On the present Subject, he begs Liberty, to refer to the delagation, in Congress, from this state, he is Confident that this application, will meet with Every attention, which becomes, the allustrious Character; To whome it is addressed.

Comfort Sage

